Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on July 27, 2022.  Application No. 16/757,796, is a 371 of PCT/CN2018/100503, filed August 14, 2018, and claims foreign priority to Chinese application No. CHINA 201710692801.2, filed August 14, 2017.  In a preliminary amendment filed November 16, 2020, Applicant cancelled claim 11.  In an amendment filed on July 27, 2022, Applicant cancelled claim 6.  Claims 8-10 are presently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claim 5 is presently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  The elections were made without traverse in the reply filed on March 2, 2022.  Claims 1-4 and 7 are examined below.  
Rejections Withdrawn
The rejection of claims 1-4 and 7 under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a compound of Formula I, or a salt thereof, or an optical isomer thereof, or a racemate, or a solvate thereof, the specification does not reasonably provide enablement for a precursor of a compound of Formula I, is withdrawn in view of Applicant’s July 27, 2022, Amendment & Remarks.  
The rejection of claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Shaw et al., U.S. Patent No. 7,291,743, is withdrawn in view of Applicant’s July 27, 2022, Amendment & Remarks.

New Rejection Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lepage et al., 27(6) Euro. J. Med. Chem. 581-93 (1992).  The CAS abstract for Lepage discloses the following compound of Formula I as well as pharmaceutical compositions thereof: 

    PNG
    media_image1.png
    184
    266
    media_image1.png
    Greyscale

(Lepage et al., citing the CAS Abstract for the compound depicted above.)  This compound reads on a compound of Formula I, wherein Formula I, R is -OCH3, m is 2.  Pharmaceutical compositions of the compounds disclosed therein were prepared as anticonvulsant agents.

Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lee et al., U.S. Patent No. 6,727,272.  The CAS abstract for Lepage discloses the following compound of Formula I as well as pharmaceutical compositions thereof: 

    PNG
    media_image2.png
    226
    364
    media_image2.png
    Greyscale

(Lee et al., citing the CAS Abstract for the compound depicted above.)  This compound reads on a compound of Formula I, wherein Formula I, R is -OCH3, m is 3.  Pharmaceutical compositions of the compounds disclosed therein were prepared for treating rheumatoid arthritis.

Conclusion
	Claims 1, 3, 4, and 7 are not allowed. 
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625